FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,763,915 by Sun et al., hereinafter Sun.
Regarding claims 1 and 12, Sun discloses 
a system (Fig. 4A; col. 8, lines 13-25) comprising: 
a method (col. 4, lines 7-24) comprising:
a communication device (i.e. cable modem) operable to communicate in accordance with a Data Over Cable System Interface Specification (DOCSIS@) standard (col. 4, lines 15-61), the communication device comprising transmitter circuitry, receiver circuitry, and memory (col. 11, lines 23-38), wherein: 
the transmitter circuitry is operable to transmit one or more first signals into a network to which the communication device is coupled (col. 4, lines 40-45; col. 4, line 48 – col. 5, line 11); 
the receiver circuitry is operable to measure echoes of the transmitted one or more first signals (col. 4, line 48 – col. 5, line 11); 
the receiver circuitry is operable to generate an installation figure of merit for an installation or registration of the system based on the measured echoes and factory-calibration echo measurements stored in the memory (col. 6, lines 9-15); and 
the communication device is operable to: 
begin DOCSIS@ network self-registration of the system if the installation figure of merit meets a determined requirement (col. 6, lines 9-15); and 
generate a notification to troubleshoot an installation of the system if the installation figure of merit does not meet a determined requirement (col. 5, line 53 – col. 6, line 8; col. 7, lines 3-47).
Regarding claims 2 and 13, Sun discloses: the transmission of the one or more signals is onto a plurality of resource blocks during a first time interval (col. 7, line 60 – col. 8, line 12); the measurement of the echoes of the transmitted one or more first signals is during the first time interval (col. 8, lines 26-44); and the receiver circuitry is operable to, during a second time interval, measure received power levels of second signals transmitted on the plurality of resource blocks by another communication device on the network (col. 8, line 45-51).
Regarding claims 3 and 14, Sun discloses the transmission comprises: transmission of the one or more first signals onto a first resource block during a first time interval (col. 7, line 60 – col. 8, line 12); and transmission of the one or more first signals onto a second resource block during a second time interval (col. 7, line 60 – col. 8, line 12); the measurement comprises: measurement of the echoes on the first resource block during the first time interval (col. 8, lines 26-44); measurement of the echoes on the second resource block during the second time interval (col. 8, lines 26-44); and the receiver circuitry is operable to: measure, during the first time interval, received power levels of second signals transmitted on the second resource block by another communication device on the network (col. 8, line 45-51); and measure, during the second time interval, received power levels of second signals transmitted on the first resource block by another communication device on the network (col. 8, line 45-51).
Regarding claims 4 and 15, wherein Sun discloses the one or more signals comprise one or more DOCSIS signals (col. 4, lines 25-61).
Regarding claims 5 and 16, wherein Sun discloses the transmitter circuitry is configured to transmit signals in accordance with a Multimedia over Coax Alliance (MoCA@) standard and the one or more signals are MoCA@ probe signals (col. 4, lines 40-45).
Regarding claims 6 and 17, wherein Sun discloses the transmission comprises a reading of a plurality of probe signal samples from the memory of the communication device and output of the probe signal samples via a digital-to-analog converter of the communication device (col. 4, lines 40-45).
Regarding claims 7 and 18, wherein Sun discloses the transmission and measurement occurs automatically on power-up of the communication device (col. 4, lines 40-45).
Regarding claims 8 and 19, wherein Sun discloses the one or more signals comprise a sequence of continuous wave tones transmitted for assignment of cable modems on the network to interference groups (col. 5, line 53 – col. 6, line 15; col. 7, line 40 – col. 8, line 4).
Regarding claims 9 and 20, wherein Sun discloses the one or more signals comprise one or more orthogonal frequency division multiplexed (OFDM) upstream data profile signals transmitted for assignment of cable modems on the network to interference groups (col. 5, lines 44-47).
Regarding claims 10 and 21, wherein Sun discloses the figure of merit is a measurement of signal degradation (col. 8, lines 34-51).
Regarding claims 11 and 22, wherein Sun discloses the communication device is operable to transmit the figure of merit to a local and/or remote device for local and/or remote monitoring of the cable modem (col. 8, lines 34-51).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. -7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653